                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

United States of America,                 )          Civil Action No. 3:17-cv-03440-JMC
                                          )
                              Plaintiff,  )
                                          )
        v.                                )                          ORDER
                                          )
Jeffrey P. Clark; Cathy M. Clark,         )
                                          )
                              Defendants. )
____________________________________)

       This action arises from Plaintiff United States of America’s Complaint seeking “to reduce

to judgment unpaid individual federal tax liabilities and penalties owed” by Defendants Jeffrey P.

Clark and Cathy M. Clark, and “to foreclose the United States’ federal tax liens upon real property”

owned by Defendants. (ECF No. 1 at 1.) The matter before the court is Plaintiff’s Motion for

Confirmation of Sale and Distribution of Proceeds filed on January 24, 2020. (ECF No. 24.)

Plaintiff claims that Defendants “failed to appear, answer, plead, or otherwise defend this action.”

(Id. at 1.) As a result, the Clerk of Court entered default against Defendants in May 2018, and the

court granted Plaintiff’s subsequent Motion for Default Judgment against Defendants on March

12, 2019. (ECF Nos. 13, 15.)

       After a thorough review of the record in this case, the court GRANTS Plaintiff’s Motion

for Confirmation of Sale and Distribution of Proceeds (ECF No. 24) and confirms the sale of

property located at 1805 Windmill Road in Leesville, South Carolina, to (1) Brandon Fahlman and

Whitney Fahlman, an undivided 50.00% interest held as joint tenants with the rights of

survivorship, and (2) Micah Swan and Ellisabeth Swan, an undivided 50.00% interest held as joint

tenants with the rights of survivorship for $142,000.00.




                                                 1
       In accordance with the order of sale entered by the court in January 2020 (ECF No. 20),

the court DIRECTS the Internal Revenue Service’s Property Appraisal and Liquidation Specialists

to issue a deed conveying the property to (1) Brandon Fahlman and Whitney Fahlman, an

undivided 50.00% interest held as joint tenants with the rights of survivorship, and (2) Micah Swan

and Ellisabeth Swan, an undivided 50.00% interest held as joint tenants with the rights of

survivorship.

       The court further DIRECTS the Clerk of Court to distribute the proceeds of sale, totaling

$142,000.00 in principal thereon, as follows:

   (1) First, to the United States of America (payable to the “Internal Revenue Service”
       and sent to Internal Revenue Service, Paul Reed, 1899 Powers Ferry Road, Suite
       250l, Atlanta, Georgia 30339) in the amount of $1,234.58;

   (2) Second, to the Lexington County Treasurer and sent to Lexington County Treasurer,
       c/o Ken Burton, Jr., Tax Collector, 212 South Lake Drive, Suite 101, Lexington, SC
       29072) in the amount of $913.74; and

   (3) Thereafter, the remaining proceeds thereon to the United States of America
       (payable to the “U.S. Department of Justice” and sent to U.S. Department of Justice,
       Attn.: TAXFLU, P.O. Box 310 - Ben Franklin Station, Washington, D.C. 20044),
       up to the amount of $218,901.40.

       IT IS SO ORDERED.




                                                         United States District Judge

February 11, 2020
Columbia, South Carolina




                                                2
